308 F.2d 652
113 U.S.App.D.C. 399
Lindburgh WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 16708.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 10, 1962.Decided Sept. 27, 1962.

Mr. Russell Specter, Washington, D.C., with whom Mr. S. G. Lippman, Washington, D.C., (both appointed by this court) was on the brief, for appellant.  Mr. Tim L. Bornstein, Washington, D.C., also entered an appearance for appellant.
Mr. Paul A. Renne, U.S. Atty., for appellee.  Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson, Asst. U.S. Atty. at the time of argument, Arthur J. McLaughlin, Asst. U.S. Atty., and John R. Schmertz, Jr., Asst. U.S. Atty. at the time the brief was filed, were on the brief for appellee.  Messrs. Arnold T. Aikens and Frank Q. Nebeker, Asst. U.S. Attys., also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and DANAHER and WRIGHT, Circuit judges.
PER CURIAM.


1
Williams appeals from a robbery conviction on the ground that his confession was received in violation of the Mallory interpretation1 of Rule 5(a) of the Federal Rules of Criminal Procedure, 18 U.S.C.A.  There was, according to his counsel, a delay of about 20 minutes in taking him before the nearest abailable commissioner, during which he confessed.


2
The record does not show any objection to the admission of the oral confession on a Mallory point or on any other ground.  Thus the point was not preserved for presentation on appeal and, under established procedure, it will not be noticed here.  Johnson v. United States, 110 U.S.App.D.C. 187, 290 F.2d 378 (1961).


3
Subsequent to the allowance of this appeal, Williams's counsel, realizing that in the absence of objection this court probably would not consider his argument as to inadmissibility, moved the District Court to correct or modify the record to make it show an objection to evidence of the oral confession based on coercion and a Mallory violation.  This was under Rule 75(h) of the Federal Rules of Civil Procedure, 28 U.S.C.A.  Various affidavits as to this were presented to the trial judge.  He denied the motion, correctly we think.


4
Affirmed.



1
 Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479 (1957)